DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed May 7, 2021.  Claims 21-40 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) for U.S. Patent Application Nos. 16/845,273, filed April 10, 2020, 15/796,250, filed October 27, 2017, 14/292,151, filed October 30, 2015, 62/137,327, filed March 24, 2015, 62/107,071, filed January 23, 2015, and 62/073,425, filed October 31, 2014, are acknowledged and accepted.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 7, 2021 is in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 21-40 are objected to because of the following informalities.  

Claims 21, 22, 33 and 34 use the term “via”, which is indefinite causing the claims to be unclear.

Claims 22-32 and 34-40 are objected for the same forgoing reasons as they are dependent upon either claim 21 or 33.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20, respectively of U.S. Patent No. 9,911,338. Although the claims at issue are not identical, they are not patentably distinct from each other as indicated below with respect to claim 21 of the present application and claim 1 or the ‘338 patent. The Office notes that for the same reasons claim 33 of the present application is rejected based upon claim 20 of the ‘338 patent.

U.S. Patent Application No. 17/314,353
U.S. Patent No. 9,911,338
Claim 21
Claim 1
A system for providing a flight planning tool, comprising:
A system for providing a flight planning tool, comprising:
at least one memory device;
at least one memory device for storing flight information (the Office notes that flight information would have to be stored in a memory device);
one or more processors configured to execute instructions to perform operations comprising: providing via an Application Program Interface (API), communication between: the system and a client device; and the system and a third-party device;
one or more hardware processors configured to execute instruction to: provide an Application program Interface (API) for facilitating communication between the system and at least one of  (the Office notes that below, via the receiving and collecting steps, that the API facilitates communication between both the client device and third party device) a client device and one or more third-party devices;
receiving, via the API, a request from the client device, the request comprising a user input indicative of first information related to a flight;
receive, via the API, a request from the client device, the request from the client device including a user input received via a computing system (the Office notes that this would be required) and indicative of first information related to a flight;
requesting, via the API, second information from the third-party device, the second information being based on the first information;
collect (the Office notes that collecting would require a step of requesting), via the API, second information from one or more third-party device based on the first information received from the client device via the API;
receiving the second information; generating supplemental (the Office notes that the supplemental information would be indicative of the first information and associated with the flight plan) flight plan information based on the user input and the second information; and
generate a flight plan based on the user input indicative of the first information and the second information collected from the one or more third-party devices, wherein the flight plan includes information associated with the flight;
displaying, via a user interface at the client device, a first graphic indicative of the supplemental (the Office notes that the supplemental information would be indicative of the first information and associated with the flight plan) flight plan information.
provide, via the API, one or more user interfaces to the client device for communicating the flight plan (the Office notes that this would be for display purposes); and display, via the one or more user interfaces provided to the client device, graphics indicative of the information associated with the flight included in the generated flight plan.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “supplemental” in claims 21-24 and 33-36 is a relative term which renders the claim indefinite. The term “supplemental” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 22-32 and 34-40 are rejected for the same forgoing reasons as they are dependent upon either claim 21 or 33.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3663